EXHIBIT CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES American Achievement Group Holding Corp. ($ in thousands) Fiscal Year Ended August 30, 2008 August 25, 2007 August 26, 2006 Income (loss)from continuing operations before income taxes $ (32,001) $ (19,572) $ 1,107 Fixed charges: (1) Interest charges 65,050 59,838 39,877 Interest portion of lease expense 568 572 638 Total fixed charges 65,618 60,410 40,515 Income from continuing operations before income taxes and fixed charges $ 33,617 $ 40,838 $ 41,622 Ratio of earnings to fixed charges (2) - - 1.03 x AAC Group Holding Corp. Fiscal Year Ended August 30, 2008 August 25, 2007 August 26, 2006 Income from continuing operations before income taxes $ 7,452 $ 6,181 $ 6,192 Fixed charges: (1) Interest charges 33,331 34,069 34,792 Interest portion of lease expense 568 572 638 Total fixed charges 33,899 34,641 35,430 Income from continuing operations before income taxes and fixed charges $ 41,351 $ 40,822 $ 41,622 Ratio of earnings to fixed charges (2) 1.22 x 1.18 x 1.17 x American Achievement Corporation Fiscal Year Ended August 30, 2008 August 25, 2007 August 26, 2006 Incomefrom continuing operationsbefore income taxes $ 20,446 $ 17,639 $ 17,149 Fixed charges: (1) Interest charges 20,318 22,587 23,776 Interest portion of lease expense 568 572 638 Total fixed charges 20,886 23,159 24,414 Income from continuing operations before income taxes and fixed charges $ 41,332 $ 40,798 $ 41,563 Ratio of earnings to fixed charges:(2) 1.98 x 1.76 x 1.70 x (1) During the periods presented the Company had no preferred stock outstanding that required a cash payment. Therefore, the ratio of earnings to combined fixed charges and preferred dividends was the same as the ratio of earnings to fixed charges for each of the periods presented. (2) For purposes of computing this ratio, earnings consist of income (loss)from continuing operations before income taxesand fixed charges. Fixed charges consist of interest expense, amortization of deferred debt issuance costs and the portion of rent/lease expense that includes an interest factor.In fiscal years 2008 and 2007, earnings before fixed charges for Parent Holdings were insufficient to cover fixed charges by approximately $32.0 million and $19.6 million, respectively.
